         Case 1:20-vv-00244-UNJ Document 24 Filed 02/11/21 Page 1 of 2




 In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS
                                   No. 20-244V


 DEANA TONA,                                      Chief Special Master Corcoran

                    Petitioner,
 v.                                               Filed: February 11, 2021

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                   Respondent.


                SCHEDULING ORDER-SPECIAL PROCESSING UNIT

       On July 8, 2020, Respondent’s counsel filed a status report stating that she
conducted a preliminary review of the case and did not identify any medical records that
appeared to be missing. Respondent’s counsel also stated that he did not identify any
legal or factual issues that require additional support or development. Respondent further
estimated that it will take approximately one year for Respondent to complete his review.

       In light of Respondent’s counsel’s assessment, Petitioner’s evidence filed to date,
and my own review of this case, I believed it would be appropriate for this case to remain
in SPU. ECF No. 14. Further, I believe it would be productive for Petitioner to begin
preparing a demand, which was communicated to Respondent on August 28, 2020. ECF
No. 15. In the experience of OSM, approval of any settlement cannot occur without
Respondent’s formal review of a case, so Respondent’s counsel cannot freely negotiate
based on a demand that is provided too far in advance of HHS’s review.

       On November 20, 2020, the parties filed a joint status report. Counsel for
Respondent noted that she does not have her client’s position but believed there may be
an issue regarding whether this claim meets the Table requirements for a SIRVA. ECF
No. 20.

        A telephonic status conference was held on February 8, 2021. Leah Durant
appeared on behalf of Petitioner, and Lara Englund appeared on behalf of Respondent.
During the call, Respondent’s counsel stated that Petitioner’s delay in seeking treatment
for her injury may result in her client viewing this as a litigative risk case instead of
conceding entitlement. Counsel further estimated another 3-4 months is needed for her
client to complete his review.
         Case 1:20-vv-00244-UNJ Document 24 Filed 02/11/21 Page 2 of 2




        Waiting an additional 3-4 months (more than a year from the date the matter was
activated after its release from pre-assignment review on March 27, 2020) would not be
productive. Whatever the reason for that delay, proceedings in the Vaccine Program will
not be held up for months at a time simply because one party to a claim (here,
Respondent) is unable to adhere to a deadline or move the case. Thus, I will permit
Petitioner to seek a ruling on the record this if the matter remains in stasis after March 27,
2020.

      Accordingly: Respondent shall file, by no later than Wednesday, March 31,
2021, a status report indicating how Respondent intends to proceed in this case or
an updated estimate on the amount of time needed for the medical review. If
Respondent again indicates that the matter remains unreviewed, or that the
possibility of settlement cannot be assessed for several more months, Petitioner
shall be permitted to move for a ruling on the record, and any such motion may
also make a substantiated damages request.

     Any questions about this order or about this case generally may be directed to
OSM staff attorney Andrew Sterling at (202) 357-6389 or
Andrew_Sterling@cfc.uscourts.gov.

IT IS SO ORDERED.
                                                  s/Brian H. Corcoran
                                                  Brian H. Corcoran
                                                  Chief Special Master




                                              2
